DETAILED ACTION
Response to Amendment
3.  (Continued)
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.  In particular, the proposed limitation limiting the brazing filler material to consisting of silicon, bismuth, magnesium, with the remainder being aluminum and unavoidable impurities requires further consideration and/or search. 
	This proposed amendment also raises further 35 U.S.C. 112 issues within the dependent claims. For example, the consisting of language proposed would exclude additional elements being present within the brazing filler material, however claim 2 sets forth that the brazing filler material would further comprise additional elements. This dependent claim is inconsistent with the proposed limitations within independent claim 1. 

Response to Arguments
12.  (Continued)
	The request for reconsideration has been considered but does not place the application in condition for allowance.  
Applicant argues that the scope of claim 1 is significantly narrower than that of the prior art. Applicant also argues that the prior art fails to disclose or suggest the claimed relationships. Applicant asserts that the present inventors found that “brazing property” and “corrosion resistance” are acceptable in a range. 
This argument is not found to be persuasive. 

Applicant bears the burden to establish that the difference in results are in fact unexpected an unobvious and of both statistical and practical significance. MPEP 716.02(b)(I). Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05,III,A. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d),II. 
In the instant case, Applicant has failed to meet their burden by presenting sufficient evidence in the record rebutting the prima facie case of obviousness. 

Applicant argues that Itoh requires lithium as an essential component. As set forth above, the proposed amendment setting forth the consisting of language within claim 1 will not be entered. As currently presented by the claims, lithium and other elements can be present within the brazing filler material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784